Case 2:20-cv-00015-JRG Document 179-4 Filed 02/24/21 Page 1 of 4 PageID #: 9234




                             EXHIBIT 3
Case 2:20-cv-00015-JRG Document 179-4 Filed 02/24/21 Page 2 of 4 PageID #: 9235

       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 Lasinski, Michael J.                    February 17, 2021

                                                                          1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


        MONARCH NETWORKING
        SOLUTIONS LLC,
                      Plaintiff,                       CIVIL ACTION NO.
              v.                                       2:20-CV-00015-JRG
        CISCO SYSTEMS, INC.,
                   Defendant.
        - - - - - - - - - - - - - - - -



         ** HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY **


              VIDEOTAPED DEPOSITION of MICHAEL J. LASINSKI,
        taken remotely, on February 17, 2021 commencing at
        9:10 a.m. eastern time, before Jeffrey Benz, a
        Certified Realtime Reporter, Registered Merit
        Reporter and Notary Public within and for the
        State of New York.




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 179-4 Filed 02/24/21 Page 3 of 4 PageID #: 9236

       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 Lasinski, Michael J.                    February 17, 2021
                                                                                      5 (Pages 14 to 17)
                                                       14                                                        16
    1                                                         1
        Godfrey LLP on behalf of Monarch Networking to            distinction that you were making, if Cisco -- if
    2                                                         2
        determine the measure of monetary relief that may         the jury finds that Cisco is not using the patents
    3                                                         3
        be appropriate to compensate Monarch if liability         in suit, in other words, is not infringing, then
    4                                                         4
        is found against Cisco.                                   the damages would be zero. Is that right?
    5                                                         5
                And then you list the patents. Right?                 A. Again, you know, my understanding is
    6                                                         6
            A. That is accurate, yes.                             that's always a legal conclusion. But that's not
    7                                                         7
            Q. And then in the next paragraph you say,            inconsistent with what I've seen in -- in cases
    8                                                         8
        My investigation into potential recovery of               and my history of being a damages expert.
    9                                                         9
        monetary relief began with the necessary                      Q. I mean from an -- an economic
   10                                                        10
        assumption that liability would be found against          perspective, that's true as well, in terms of --
   11                                                        11
        Cisco for the alleged infringement of the patents         if Cisco is not using the patent, not infringing
   12                                                        12
        in suit.                                                  the patents in suit, the value of the patents in
   13                                                        13
                Right?                                            suit to Cisco would be zero in terms of the
   14                                                        14
            A. That is what it said, you read it                  negotiation. Right?
   15                                                        15
        correctly.                                                    A. They would not have to pay for them,
   16                                                        16
            Q. And so you assume, for the purposes of             that's right.
   17                                                        17
        your analysis, that the patents in suit are valid,            Q. And you're -- you're aware that there is
   18                                                        18
        and infringed, right?                                     an issue in this case about whether or not the
   19                                                        19
            A. Correct.                                           patents need to be licensed under RAND, R-A-N-D,
   20                                                        20
            Q. And you don't have any opinions on                 terms, right?
   21                                                        21
        infringement. Is that right?                                  A. I'm aware that there is that issue, yes.
   22                                                        22
            A. Correct.                                               Q. And you do not have any opinion on
   23                                                        23
            Q. And you don't have any opinions on                 whether or not the RAND obligations apply in this
   24                                                        24
        validity; is that right?                                  case. Right?
   25                                                        25
            A. Correct.                                               A. I have not made an opinion on that.


                                                       15                                                        17
    1                                                         1
            Q. So if the jury finds that the patents in               Q. You did your damages analysis in this
    2                                                         2
        suit are all invalid, there will be no damages            case assuming that RAND does apply. Is that
    3                                                         3
        due, right?                                               right?
    4                                                         4
            A. Well, my understanding is that that's a                A. That is accurate, yes.
    5                                                         5
        legal conclusion, but based on history and other              Q. You're not a lawyer; is that right?
    6                                                         6
        cases that I've worked on, that's what I found.               A. That is correct.
    7                                                         7
            Q. Okay. Maybe -- how about this one? If                  Q. And you're not a technical expert in
    8                                                         8
        the jury finds that the patents are not infringed,        this case; is that right?
    9                                                         9
        there will be no value, right?                                A. That is correct.
   10                                                        10
            A. Well, I wouldn't say no value. My                      Q. You're not an expert on the technology
   11                                                        11
        understanding is that there wouldn't be an award          of MAP-T, M-A-P dash T. Is that right?
   12                                                        12
        of damages, but ultimately, that's a legal                    A. That is accurate.
   13                                                        13
        conclusion.                                                   Q. And you're also not an expert on MAP-E.
   14                                                        14
            Q. Right, there wouldn't be award of                  Is that right?
   15                                                        15
        damages, but even if you were to try to assess the            A. Again, I'm not a technical expert on
   16                                                        16
        value to Cisco, if Cisco is not using the patents         MAP-E. I do have economic standards -- opinions
   17                                                        17
        in suit for non-infringement purposes, the                on that, but I'm not a technical expert.
   18                                                        18
        negotiation would result in a zero value because              Q. Right. And you also are not a technical
   19                                                        19
        they're not using it, right?                              expert in V -- VPLS LSM. Right?
   20                                                        20
            A. For -- for -- Cisco would not have to                  A. That is right. Correct.
   21                                                        21
        pay damages, that is accurate, yes.                           Q. And so to the extent there's technical
   22                                                        22
            Q. Oh, God, I'm sorry. I understand my --             discussions in your report about the various
   23                                                        23
        the lack of clarity of my question.                       technologies, you're really relying on Dr. Walker
   24                                                        24
                So just to be clear, because I think I            for the technical explanation; is that right?
   25                                                        25
        said it very inartfully, until I caught on to the             A. For the most part, that is correct, yes.



                                  Henderson Legal Services, Inc.
 202-220-4158                                     www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 179-4 Filed 02/24/21 Page 4 of 4 PageID #: 9237

       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 Lasinski, Michael J.                    February 17, 2021
                                                                                      6 (Pages 18 to 21)
                                                       18                                                        20
    1                                                         1
            Q. Now, what you've done in this case is              case. Right?
    2                                                         2
        present your opinion as to what the appropriate               A. That is correct.
    3                                                         3
        level of damages are. Right?                                  Q. And so to the ex-- sorry.
    4                                                         4
            A. Correct.                                               A. It is Appendix B.
    5                                                         5
            Q. Now, you're familiar with 35 U.S.C. 284?               Q. To -- to the extent a document is not
    6                                                         6
            A. Yes.                                               cited in your report or listed in Appendix B, fair
    7                                                         7
            Q. And so, that -- what that says is, Upon            to say that you did not consider that document in
    8                                                         8
        finding for the claimant, the Court shall award           forming your opinions in this case?
    9                                                         9
        the claimant damages adequate to compensate for               A. Yes. With two exceptions.
   10                                                        10
        the infringement, but in no event less than a                 Q. Okay. What were the exceptions?
   11                                                        11
        reasonable royalty for the use made of the                    A. Well, now I have Doctor -- or
   12                                                        12
        invention by the infringer, together with                 Mr. Reading's report. So -- I -- I did not have
   13                                                        13
        interests and costs as fixed by the Court.                that at the time of my report, but I do have that
   14                                                        14
               You're -- you're familiar with that                now.
   15                                                        15
        statute?                                                      Q. Okay.
   16                                                        16
            A. I am, yes.                                             A. And then I have also received a RAND
   17                                                        17
            Q. And so, the analysis that you applied in           report from -- that was developed by Monarch.
   18                                                        18
        this case is consistent with the requirements of              Q. Is that Dr. Walker's RAND report or --
   19                                                        19
        Section 284; is that right?                               or Mr. Resnick's RAND report?
   20                                                        20
            A. That is correct.                                       A. I think it's Mr. Resnick.
   21                                                        21
            Q. And within Section 284, what you're                    Q. Okay.
   22                                                        22
        focused on for this case is figuring out a                       Have either of those two reports, the
   23                                                        23
        reasonable royalty for the use made of the                additional information that you've received, have
   24                                                        24
        invention by the alleged infringer, right?                either of those caused you to want to change or
   25                                                        25
            A. That is correct. I have a reasonable               revise the opinions that you've laid out in


                                                       19                                                        21
    1                                                         1
        royalty analysis.                                         Exhibit 1, which is your report?
    2                                                         2
            Q. Now, to reach your reasonable royalty                  A. No.
    3                                                         3
        analysis, you consider several materials from the             Q. You agree that in determining the
    4                                                         4
        case, and I -- just for clarity, I've sort of             monetary relief in this case, the -- your economic
    5                                                         5
        moved on to Section 4, "Information Considered."          theory of damages must be tethered to the fact of
    6                                                         6
            A. Is there a question there?                         this case. Right?
    7                                                         7
            Q. I'm sorry, let me say it again. I was                  A. Yes.
    8                                                         8
        trying to tell you -- tell you where I was and ask            Q. So other than -- in -- in paragraph 13,
    9                                                         9
        the question at the same time. So let me try it           you say, It is important to note that the opinions
   10                                                        10
        again.                                                    and conclusions contained in this report are based
   11                                                        11
               In considering -- or let me say it --              on the information that has been made available to
   12                                                        12
        say it differently.                                       me to date.
   13                                                        13
               In forming your opinions in this case,                     Do you see that?
   14                                                        14
        you considered information relevant to the matter.            A. Yes.
   15                                                        15
        Is that right?                                                Q. Other than the two additional reports
   16                                                        16
            A. That is correct.                                   that you mentioned, Mr. Reading's report and
   17                                                        17
            Q. And in Section 4 of your report, which             Mr. Resnick's report, is there any additional
   18                                                        18
        we've marked as Exhibit 1, you have a section             information that you considered beyond what's
   19                                                        19
        describing the types of information that you              listed in Appendix B to your report?
   20                                                        20
        considered, right?                                            A. No.
   21                                                        21
            A. Correct.                                               Q. Is it fair to say that the entirety of
   22                                                        22
            Q. And you also have an exhibit to your               your opinions in this case are contained within
   23                                                        23
        report, I believe it's Appendix B, where you set          your expert report, which is Exhibit 1?
   24                                                        24
        out to list all the information that you                      A. My affirmative opinions, yes.
   25                                                        25
        considered in coming up with your opinions in this            Q. You're drawing a distinction between



                                  Henderson Legal Services, Inc.
 202-220-4158                                     www.hendersonlegalservices.com
